EDWARD N. SCRUGGS, Retired Circuit Judge.
Upon remand to this court by the Supreme Court of Alabama, 508 So.2d 266, it is considered that this cause should be reversed in accordance with the opinion rendered by the supreme court on April 24, 1987, in the above cause and remanded to the Circuit Court of Montgomery County for the entry of a judgment in accordance with the opinion of the supreme court and for further proceedings thereafter.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Alabama of 1975, and this opinion is hereby adopted as that of the court.
REVERSED AND REMANDED WITH DIRECTIONS ON REMAND.
All the Judges concur.